DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The election/restriction requirement mailed 9/22/2021 is withdrawn. Claims 1-26 are examined. 
Examiner’s Note
Claims 21 and 22 have features not disclosed in the prior art and therefore, not currently rejected with respect with respect to the prior art of the record but they currently do not stand in condition for allowance due to the outstanding 112a/112b rejections.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Applicant’s computer-implemented algorithm for computing plurality of patient alignment parameters processed based on the images captured by the camera used for diagnosing vertigo and balance related alignment (claim 1); the patient alignment parameters being used for diagnosis vertigo and balance related ailment (claim 14) lacks written description support. Applicant's specification states the data processing program uses a pre-defined algorithm on these images to process and calculate various parameters… (paragraph 0083) but fails to disclose the details of the algorithm necessary to diagnose vertigo and balance related alignment based on the plurality of patient alignment parameters. Applicant has not provided any examples or guidance as to how the particular movement data gathered provides diagnosis for vertigo and balance related alignments. The specification does not disclose how the determined patient alignment parameters are used for diagnosis vertigo and balance related ailments of patient. Ultimately, the specification is written generically (such as “these patient alignment parameters are useful for diagnosis vertigo and balance related ailment of patient” in paragraph 0100) such that it only defines the invention in functional language specifying a desired result but does not sufficiently identify how the function is performed or the result is achieved (see MPEP §2161.01).
As noted in the MPEP Section 2161.01 “To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)… Specifically, the specification must describe the claimed invention in a manner understandable to a person of Id.; Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172. The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on; how the specification accomplishes this is not material. In re Herschler, 591 F.2d 693, 700-01, 200 USPQ 711, 717 (CCPA 1979), further reiterated in In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983)”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the use of a craniocorpography technique. The claim merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). Additionally, based on a search there are numerous types of tests that fall within the scope of Craniocorpography and it is unclear which ones Applicant is performing.
Claims 15-26 are rejected for being dependent on indefinite Claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claussen (A) (US 20020116990) in view of Claussen (B) (5086404)
Regarding claim 1, Claussen (A) discloses an apparatus for diagnosing vertigo and balance related ailment (paragraph 0024, 0068) using Craniocorpography technique (paragraph 0022), the apparatus comprising: 
a helmet adapted to  (wherein the examiner notes it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138) be worn over a head of a patient (“marker M3 and M4 each is fitted on or over the forehead of the subject and on or over the back of his head”), the helmet comprising a plurality of light source (markers, “use is made of incandescent lamps or light emitting diodes as markers, paragraph 0054); 
at least one camera (2) (paragraph 0054) placed directionally above at a vertical distance from the helmet while the helmet is being worn over the head of the patient (as seen in Figure 1), the at least one camera is adapted to track movement of the patient when the Craniocorpography technique is being performed on the patient (“the receivers 2 receive signals from a number of markers moving along with subject 1. The visualization of body movement can be implemented with particular ease in an optical way”, paragraph 0054; “the receivers 2 in each case feed a 2D image of the movement…”, paragraph 0055); 
an interface card (any method of transmitting the images gathered by the receivers 2, a person skilled in the art would know a memory card located in a camera) (via 31) adapted to connect to the camera (wherein the examiner notes it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the 
a computing system (3) in communication with the interface card (via 31), the computing system adapted to compute plurality of patient alignment parameters (generally, paragraphs 0059-0073 discussed various patient alignment parameters in relation to head and neck movements) processed based on the images captured by the camera (paragraph 0055-0057), the plurality of patient alignment parameters used for diagnosing vertigo and balance related ailment (generally refer to paragraphs 0058-0073 for detail regarding alignment parameters and spatial and temporal measurements made of head and neck movements which provide info regarding balance and therefore, vertigo).  
For clarity of record, Claussen (A) does not expressly disclose the use of a structure of a helmet comprising a plurality of light sources. However, Claussen (B) teaches a helmet (5) comprising a plurality of light sources (6c, 6d) (Fig 1). Therefore, it would have been obvious at the time of the invention to modify Claussen (A)’s LED emitting structure which is located directly upon and around the head by Claussen (B)’s use of a helmet to hold the LED emitting structure for the purpose of being able to embed the LED’s into the helmet and create a stationary and stable marker arrangement as embedding them will prevent them from moving and disrupting the head and trunk movement measurements being taken during standing and walking. 
Regarding claim 2, Claussen (A)/(B) disclose wherein the plurality of light source (6c, 6d, Claussen B) is at least a plurality of light-emitting diodes embedded on an outer surface of the helmet (5, Claussen B) (Fig 2). 
from at least a plurality of visible light-emitting diodes (paragraph 0054, Claussen A), a plurality of ultraviolet light-emitting diodes, and a plurality of infrared light-emitting diodes.  
Regarding claim 4, Claussen A/B discloses wherein the camera is selected from at least a single lens reflex camera, an ultraviolet light sensitive camera, a web camera, a video camera  (paragraph 0054, Claussen A), and an infrared light sensitive camera.  
Regarding claim 5, Claussen A/B disclose the use of a plurality of light-emitting diodes. Claussen A/B do not expressly disclose wherein the plurality of light-emitting diodes comprise at least three blue light-emitting diodes and at least one red light-emitting diode, wherein the at least three blue light-emitting diodes are equally spaced apart from each other. It would have been obvious matter of design choice to have designated colors for LED’s as applicant has not provided criticality for the use of these specific colors. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to place the light emitting diodes in specific positioning such as equal spacing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.   
Regarding claim 6, Claussen A/B disclose the use of a plurality of light-emitting diodes. Claussen A/B do not expressly disclose wherein the at least one red light-emitting diode is placed adjacent to one of the at least three blue light-emitting diodes. It would have been obvious matter of design choice to have designated colors for LED’s as applicant has not provided criticality for the use of these specific colors. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to place the light emitting diodes in specific 
Regarding claim 7, Claussen A/B disclose the use of a plurality of light-emitting diodes embedded in a helmet. Claussen A/B do not expressly disclose wherein the at least one red light-emitting diode is placed in front top portion of the helmet.  It would have been obvious matter of design choice to have designated colors for LED’s as applicant has not provided criticality for the use of these specific colors. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to place the light emitting diodes in specific positioning, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.   
Regarding claim 8, Claussen A/B disclose the use of a plurality of light-emitting diodes embedded in a helmet throughout a Craniocorpography technique. Claussen A/B do not expressely disclose wherein the at least three blue light-emitting diodes are turned on at a starting point and at a final point, while the Craniocorpography technique is being performed on the patient (wherein the examiner notes that this is functional language that has not been given patentable weight because it is in narrative form. Claussen A discloses performing a craniocorpography technique with the use of the LEDs as noted in paragraph 0034, 0054, Claussen A and is therefore intended use as a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 9, Claussen A/B disclose the use of a plurality of light-emitting diodes embedded in a helmet throughout a Craniocorpography technique.  Claussen A/B do not 
Regarding claim 10, Claussen A/B discloses wherein the computing system comprises, a data processing program, wherein the data processing program is adapted to automatically process data of the movement images of the patient (paragraph 0055-0057, Claussen A).
Regarding claim 11, Claussen A/B discloses wherein the plurality of patient alignment parameters comprises at least one of longitudinal displacement of the patient, sway of the patient (paragraph 0058, 0060-0061, 0068, Claussen A), angular deviation of the patient, body axis spin of the patient and test stepping time of the patient.  
Regarding claim 12, Claussen (A/B) disclose further comprising a controller, wherein the controller (“central data processing unit”, Claussen B) is adapted to remotely control the camera (“central data processing unit is connected with the photoelectric cells through a remote control…”) (col 3, lines 55-56, Claussen B). 
Regarding claim 13, Claussen (A/B) disclose wherein the controller is further adapted to  remotely control the plurality of light emitting diodes (...controlled modulation of the central light emitting system) (col. 3, line 60, Claussen B).   

placing a structure over a head of a patient (“marker M3 and M4 each is fitted on or over the forehead of the subject and on or over the back of his head”), the structure comprising a plurality of light sources (markers, “use is made of incandescent lamps or light emitting diodes as markers, paragraph 0054); 
capturing images of the patient when the Craniocorpography technique (paragraph 0054) is being performed on the patient (“the receivers 2 receive signals from a number of markers moving along with subject 1. The visualization of body movement can be implemented with particular ease in an optical way”, paragraph 0054; “the receivers 2 in each case feed a 2D image of the movement…”, paragraph 0055) via at least one camera (2) placed directionally above at a vertical distance from the structure (as seen in Fig 1), when being worn over the head of the patient (“marker M3 and M4 each is fitted on or over the forehead of the subject and on or over the back of his head”); 
transferring the said captured movement images (paragraph 0055-0056) of the patient from the camera to a computing device (the camera (2) is connected to processing state 31 of data processing system 3), via an interface card (any method of transmitting the images gathered by the receivers 2, a person skilled in the art would know a memory card/ any method of transferring the data from a camera is located or coupled to a camera) (via 31) coupled to the camera; 
processing and analyzing the said images captured by the camera (via 31), the processing being done through the computing device (3) (paragraph 0055-0057); 

presenting the said determined patient alignment parameters through the computing device (3), the patient alignment parameters being used for diagnosing vertigo and balance related ailment (generally refer to paragraphs 0058-0073 for detail regarding alignment parameters and spatial and temporal measurements made of head and neck movements which provide info regarding balance and therefore, vertigo).  
Claussen (A) does not expressly disclose the use of a structure of a helmet comprising a plurality of light sources. However, Claussen (B) teaches a helmet (5) comprising a plurality of light sources (6c, 6d) (Fig 1). Therefore, it would have been obvious at the time of the invention to modify Claussen (A)’s LED emitting structure which is located directly upon and around the head by Claussen (B)’s use of a helmet to hold the LED emitting structure for the purpose of being able to embed the LED’s into the helmet and create a stationary and stable marker arrangement as embedding them will prevent them from moving and disrupting the head and trunk movement measurements being taken during standing and walking. 
Regarding claim 15, Claussen (A)/(B) disclose wherein the plurality of light source (6c, 6d, Claussen B) is at least a plurality of light-emitting diodes embedded on an outer surface of the helmet (5, Claussen B) (Fig 2). 
Regarding claim 16, Claussen A/B discloses wherein the plurality of light-emitting diodes are selected from at least a plurality of visible light-emitting diodes (paragraph 0054, Claussen A), a plurality of ultraviolet light-emitting diodes, and a plurality of infrared light-emitting diodes.  
Regarding claim 17, Claussen A/B discloses wherein the camera is selected from at least a single lens reflex camera, an ultraviolet light sensitive camera, a web camera, a video camera  (paragraph 0054, Claussen A), and an infrared light sensitive camera.  
Regarding claim 18, Claussen A/B wherein the plurality of light-emitting diodes comprises at least four light-emitting diodes (M1, M2, M3, M4) (Fig 1, Claussen A). 
Regarding claim 19, Claussen A/B disclose the use of a plurality of light-emitting diodes. Claussen A/B do not expressly disclose wherein the plurality of light-emitting diodes comprise at least three blue light-emitting diodes and at least one red light-emitting diode, wherein the at least three blue light-emitting diodes are equally spaced apart from each other. It would have been obvious matter of design choice to have designated colors for LED’s as applicant has not provided criticality for the use of these specific colors. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to place the light emitting diodes in specific positioning such as equal spacing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.   
Regarding claim 20, Claussen A/B disclose the use of a plurality of light-emitting diodes. Claussen A/B do not expressly disclose wherein the at least one red light-emitting diode is placed adjacent to one of the at least three blue light-emitting diodes.  It would have been obvious matter of design choice to have designated colors for LED’s as applicant has not provided criticality for the use of these specific colors. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to place the light emitting diodes in 
Regarding claim 23, Claussen (A/B) disclose controlling functionality of the camera (e.g. photoelectric cells) via a remote controlling device (“central data processing unit”) (“central data processing unit is connected with the photoelectric cells through a remote control…”) (col 3, lines 55-56, Claussen B).
Regarding claim 24, Claussen (A/B) wherein the direction of the camera is controlled by the controlling device (“central data processing unit”)  (“central data processing unit is connected with the photoelectric cells through a remote control…”) (col 3, lines 55-56, Claussen B).  
Regarding claim 25, Claussen (A/B) comprises controlling intensity of the plurality of light- emitting diodes of the helmet (5) (Claussen B) (...controlled modulation of the central light emitting system) (col. 3, line 60, Claussen B).   
Regarding claim 26, Claussen A/B discloses wherein the plurality of patient alignment parameters comprises at least one of longitudinal displacement of the patient, sway of the patient (paragraph 0058, 0060-0061, 0068, Claussen A), angular deviation of the patient, body axis spin of the patient and test stepping time of the patient.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792